Citation Nr: 0709185	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected recurrent hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a back disability.  The RO also continued a 
noncompensable (zero percent) disability rating for service-
connected recurrent hemorrhoids.  

In a rating decision dated in June 2004, the RO increased the 
veteran's disability rating for the service-connected 
hemorrhoids to 10 percent, effective from February 2003.  The 
veteran was advised of the grant of the increased rating by 
letter and by a Supplemental Statement of the Case (SSOC) in 
July 2004.  However, he did not withdraw his appeal.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.

In December 2003, the veteran testified before a Decision 
Review Officer at a personal hearing at the RO.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a 
July 1982 Board decision.  The veteran was notified of the 
decision in July 1982, and an appeal of the decision was not 
initiated.  

2.  Since the July 1982 Board decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a back disability, which is neither 
cumulative nor redundant, and which is, by itself or in 
combination with other evidence, raises a reasonable 
possibility of substantiating the claim, has not been 
received.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected recurrent 
hemorrhoids are characterized a prolapsed rectum and an 
extremely large thrombotic internal hemorrhoid, which is 
tender and prolapsed.  There are signs of active bleeding, 
fair sphincter control, and slight, daily fecal leakage.  
There is no evidence showing the veteran has anemia or any 
obvious anal fissure.  The evidence does not show the 
veteran's prolapsed rectum more nearly approximates a 
moderate disability that is persistent or frequently 
recurrent.  


CONCLUSIONS OF LAW

1.  The July 1982 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1104 (2006).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a back disability, and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected recurrent hemorrhoids are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February and March 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2003 letter specifically 
informed the veteran that his claim for service connection 
for a back disability was previously denied and that, to 
reopen his claim for service connection, he needed to submit 
new and material evidence.  The letter informed the veteran 
of the reasons his claim was previously denied, and advised 
him of the types of evidence that would be considered new and 
material evidence sufficient to reopen the claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The March 2003 letter 
informed the veteran that it was his responsibility to send 
medical records showing his service-connected hemorrhoid 
disability had increased in severity.  The letters informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, including medical records, 
employment records, or records from other Federal agencies.  
The veteran was also advised that he should send information 
describing any additional evidence, or the evidence itself, 
including any medical reports he has.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board finds that the content of the February and March 
2003 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a July 2004 SOC provided the veteran with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, in part, the rating action and did not specifically 
comport with the recent decision for the Court in Dingess v. 
Nicholson, supra.  However, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  With 
respect to the increased evaluation claim, the Board finds it 
is not prejudicial to decide the case now, given the fact 
that a disability evaluation and effective date have already 
been assigned to his service-connected disability.  Because 
his claim for an increased rating is being denied, the issue 
of effective date is moot.  Therefore, further VCAA notice is 
not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated in April 1974, the RO denied 
service connection for lumbosacral strain.  The record 
reflects the veteran was notified of the decision that same 
month, and did not submit a notice of disagreement to 
initiate an appeal.  Therefore, the April 1974 decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
evidence associated with the claims file at the time of the 
April 1974 rating decision showed the veteran was treated for 
a back ache once during service, but there was no evidence 
showing that his current disability was related to the one 
time in-service treatment.  

In January 1979, the veteran filed a claim to reopen his 
previously denied claim for service connection for a back 
disability.  In support of his claim, the veteran submitted 
two statements from private physicians which stated the 
veteran received treatment for his back disability in 1953 or 
1954 and that his current back disability is related to his 
in-service injury.  That same month, the RO confirmed its 
previous denial finding the veteran had not submitted new and 
material evidence to reopen his claim.  The veteran filed a 
timely notice of disagreement as to the RO's determination 
and subsequently filed a substantive appeal (VA Form 9) to 
the Board.  In July 1982, the Board denied the veteran's 
claim for service connection for a back disorder noting that, 
although he was seen in service for complaints of a back 
ache, there as no chronic back disability diagnosed at that 
time or at his service separation examination.

The Board also considered the statements from the private 
physicians, as well as statements submitted by the veteran 
that he had experienced problems with his back since service, 
but found there was no "sound evidentiary basis" upon which 
to find the veteran's current disability related to service, 
again noting there was no chronic disability found in 
service, at his separation examination, or at a 1965 VA 
examination.  The veteran was notified of the Board's 
decision in July 1982.  The July 1982 Board decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Since the July 1982 Board decision, the new evidence that has 
been submitted includes various post-service medical 
examinations which show the veteran continued to complain of 
pain in his lower back.  Also submitted were statements from 
the veteran arguing that he was stationed in a combat zone 
during service and that he had a back disability prior to 
service and such service aggravated his pre-existing back 
disability.  

As noted above, the veteran's claim for service connection 
for a back disability was previously denied because there was 
no competent evidence showing his current disability is 
related to service.  Therefore, in order to reopen the claim, 
the newly submitted evidence must relate to whether the 
veteran's current disability is related to his military 
service.  See Kent, 20 Vet. App. at 20.  While the evidence 
mentioned above constitutes new evidence, in that it was not 
of record at the time of the previous decision, the Board 
finds the evidence is not material because it does not raise 
a reasonable possibility of substantiating the claim.  

In regards to his argument that he was stationed in a combat 
zone during service, the veteran submitted an article 
detailing the activities of the unit to which he was 
assigned, including an article which states the Kumha Bridge, 
on which the veteran reports he worked, was built near the 
front lines on the Nam Dae Chon River.  The Board notes that, 
by submitting this evidence, the veteran is attempting to 
trigger the relaxed evidentiary standard given to combat 
veterans.  For injuries or diseases which are alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

As noted, the type of evidence required to establish that the 
claimed in-service stressors actually occurred depends upon 
whether the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).




In this case, the Board finds the new evidence does not 
establish the veteran was involved in combat with the enemy.  
Instead, the new evidence merely establishes that the veteran 
served in or near a combat zone and, as noted above, is not 
sufficient to trigger the application of 38 U.S.C.A. § 
1154(b).  There must be competent evidence showing the 
veteran was involved in combat with the enemy and the record 
does not show, nor does the veteran allege, that he was 
actually involved in combat.  

Regardless, even if we accepted that the veteran was involved 
in combat with the enemy, the new evidence does not establish 
a medical nexus between the veteran's current disability and 
service, which is the controlling issue in this case because 
the lack of a nexus between the veteran's current disability 
and service was the basis for the previous denial.  In this 
regard, the Board notes that the analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  The provisions of section 1154(b) do not obviate 
the requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  
Accordingly, although we have no reason to doubt the 
veteran's assertions as to combat involvement, and for the 
sake of the present decision are willing to accept his 
account, the Board concludes that the provisions of section 
1154 are inapplicable to this case, and that the new evidence 
regarding the veteran's service in a combat zone is not 
material because it is not probative as to whether the 
veteran's current disability is related to his military 
service, which ended in 1953.

In support of his claim that he had a pre-existing back 
disability that was aggravated by service, the veteran has 
submitted numerous medical reports and written decisions from 
the Office of Workers' Compensation which show that the 
Workers' Compensation Program determined that the veteran's 
current degenerative disc disease of the lumbar spine was 
permanently aggravated by his post-service Federal civilian 
employment with the U.S. Postal Service.  The veteran 
essentially argues that the evidence from the Workers' 
Compensation Program is sufficient to establish that his back 
disability was aggravated prior to his post-service 
employment with the U.S. Postal Service.  The Board finds 
this evidence is not material evidence because it does not 
relate to whether there is a medical nexus between the 
veteran's current disability and service.  

In this regard, the Board notes the new evidence does not 
establish that the veteran had a back disability prior to 
service.  In fact, the evidence contains conflicting 
information as to when the veteran reported he first 
experienced back pain.  Some reports show the veteran 
reported that his back pain started in his late teens or 
early 20's, while other reports reflect he reported that he 
first experienced problems during military service.  (It 
appears he served from the ages of 21 to 23 years.)  
Moreover, the evidence does not establish that the veteran's 
military service aggravated a pre-existing back disability.  
Review of the evidence actually shows that the Workers' 
Compensation Program and the physicians who evaluated the 
veteran determined that the his current disability was 
permanently aggravated by his post-service employment, and 
does not discuss the relationship between his current 
disability and military service.  Even if the new evidence 
showed the Workers' Compensation Program determined the 
veteran had a pre-existing back disability that was 
aggravated by service, VA is not bound by the determinations 
of other agencies regarding the etiology of a disability.  In 
short, the evidence does not raise a reasonable possibility 
of substantiating the veteran's claim, and therefore is 
insufficient to reopen the claim for service connection for a 
back disability.  

The Board expresses its appreciation for the veteran's 
service in the Korean War, and does not doubt he sincerely 
believes his current back disability was incurred during 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for a 
back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for hemorrhoids was established in October 
1966 and the RO assigned a 10 percent disability rating, 
effective July 1965, and a noncompensable (zero percent) 
disability rating, effective December 1965, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1966).  In making 
this determination, the RO noted the evidence showed the 
veteran was hospitalized from November 29, 1965, until 
December 27, 1965, for ligation of hemorrhoids.  Prior to his 
surgery, the veteran was shown to have a complete rosette of 
prolapsed mucosa but his postoperative course was noted to be 
very satisfactory.  


In March 1972, the RO granted a temporary total rating of 100 
percent, effective February 1972, for the veteran's service-
connected recurrent hemorrhoids based on evidence showing he 
underwent additional surgery on his hemorrhoids and was 
prescribed a 6-week convalescence period following discharge 
from the hospital.  Effective April 1972, the disability 
rating was returned to zero percent.  

In February 2003, the veteran filed a claim for an increased 
evaluation for his service-connected recurrent hemorrhoids.  
As noted, the RO denied the veteran's claim for an increased 
evaluation in an April 2003 rating decision, to which the 
veteran submitted a timely notice of disagreement.  In June 
2004, following a May 2004 VA examination, the RO increased 
the veteran's disability rating to 10 percent, effective 
February 2003.  The veteran argues that a rating higher than 
10 percent is warranted in this case.

As noted, the veteran's service-connected hemorrhoids are 
rated 10 percent disabling under DC 7336, for external or 
internal hemorrhoids.  Under DC 7336, a 10 percent rating is 
warranted where there are hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted where there are hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  

Review of the evidence shows the veteran has consistently 
reported that his hemorrhoids are manifested by pressure and 
discomfort and that he has to manually push the rectal mucosa 
back into position after every bowel movement.  At the most 
recent VA examination in May 2004, the veteran was noted to 
have fair sphincter control and slight, daily fecal leakage.  
There was no obvious anal fissure, and the examiner noted 
there was no evidence in the record which showed the veteran 
had anemia.  On examination, there was an extremely large 
thrombotic internal hemorrhoid, which was tender and had 
prolapsed out.  There were also signs of active bleeding as 
there was a bloody discharge in the back of the veteran's 
trousers.  The VA examiner stated although the veteran had a 
prolapsed hemorrhoid, he did not have a prolapsed rectum.  


In evaluating the veteran's claim under DC 7336, the Board 
finds his service-connected recurrent hemorrhoids warrants no 
more than a 10 percent disability evaluation.  In making this 
determination, the Board notes the veteran's current symptoms 
support the 10 percent currently assigned as the evidence 
shows he has a large, thrombosed, internal hemorrhoid with 
tissue that constantly has to be put back into position.  
However, although the evidence suggests the veteran has 
persistent bleeding, there is no evidence showing he has 
anemia or fissures secondary to his service-connected 
disability to warrant a 20 percent rating.  

The Board has considered all potentially applicable 
diagnostic codes to determine whether the veteran warrants a 
disability rating higher than 10 percent.  The veteran and 
his representative contend that his service-connected 
disability would be more appropriately rated under DC 7334, 
for prolapse of the rectum.  Under DC 7334, a 10 percent 
rating is warranted where there is mild prolapse with 
constant slight or occasional leakage; a 30 percent rating is 
warranted for persistent or frequently recurrent moderate 
prolapse; and a 50 percent rating is warranted for 
persistent, severe (or complete) prolapse.  In support of his 
claim, the veteran points to an August 2004 colonoscopy 
report from R.P.D., M.D., which states there is evidence of a 
fold that "would indicate [to the doctor] that the patient 
could have a slight prolapse of the rectum."  The veteran 
has also consistently reported that his private physicians 
have told him he has a prolapsed rectum.  

Evaluating the veteran's claim under DC 7334, the Board finds 
that, because there is conflicting competent medical evidence 
as to whether the veteran has a prolapsed rectum, we will 
resolve any doubt in the veteran's favor and find he has a 
prolapsed rectum.  However, in making this determination, the 
Board finds the evidence does not sufficiently show the 
veteran has moderate prolapse that is persistent or 
frequently recurrent to warrant a 30 percent disability 
rating.  In this regard, the Board notes the August 2004 
colonoscopy report reflects the veteran could have a 
"slight" prolapse as indicated by a fold near the distal 
rectum.  In addition, there is no evidence showing the 
veteran's prolapsed rectum is a persistent condition.  

Based upon the foregoing, the Board finds the veteran's 
service-connected recurrent hemorrhoid disorder is manifested 
by mild prolapsed rectum with constant leakage and therefore, 
warrants no more than 10 percent under DC 7334.  

The Board has also considered DC 7333, for stricture of the 
rectum or anus, and DC 7332, for impairment of sphincter 
control.  Under DC 7333, stricture of the rectum or anus 
warrants a 30 percent rating when there is moderate reduction 
of the lumen or moderate constant leakage, and a 50 percent 
rating is warranted where there is a great reduction of the 
lumen or extensive leakage.  Under DC 7332, a 10 percent 
rating is warranted where there is constant, slight, 
impairment of sphincter control or occasional moderate 
leakage, and a 30 percent rating is warranted where there is 
occasional involuntary bowel movements, necessitating wearing 
a pad.  In this case, there is no evidence showing the 
veteran has stricture of the rectum or anus that is 
manifested by moderate reduction of the lumen.  The evidence 
does show the veteran has slight, daily fecal leakage; 
however, the Board finds the veteran's leakage, while 
constant, is no more than slight and does not reach the level 
of severity contemplated in the rating criteria.  In 
addition, there is no evidence showing the veteran has 
impairment of sphinter control that is manifested by 
occasional involuntary bowel movements.  Therefore, the Board 
finds DCs 7332 and 7333 do not assist the veteran in 
obtaining a disability rating higher than 10 percent.  

In summary, the Board finds the 10 percent disability rating 
currently assigned adequately reflects the functional 
impairment associated with the veteran's service-connected 
recurrent hemorrhoids.  Therefore, based upon the foregoing, 
the Board finds the preponderance of the evidence is against 
an evaluation in excess of 10 percent for service-connected 
recurrent hemorrhoids, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert, supra.  




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a back disability is not 
reopened, and the appeal is accordingly denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected recurrent hemorrhoids is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


